 Case: 1:20-cv-00290-SJD-KLL Doc #: 41 Filed: 11/25/20 Page: 1 of 1 PAGEID #: 244




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

DERRICK SWEETING,                                                Case No. 1:20-cv-290
     Plaintiff,                                                  Dlott, J.
                                                                 Litkovitz, M.J.
        vs.

OFFICER WELCH WES, et al.,                                       ORDER
     Defendants.

        This matter is before the Court on plaintiff’s motion for the appointment of counsel (Doc.

36), motion for declaration of appointment of counsel (Doc. 37), and defendant’s memorandum in

opposition to plaintiff’s motions (Doc. 39). The Court previously denied plaintiff’s motion for

appointment of counsel. (Doc. 21).

        The law does not require the appointment of counsel for indigent plaintiffs in cases such as

this, see Lavado v. Keohane, 992 F.2d 601, 604-05 (6th Cir. 1993), nor has Congress provided funds

with which to compensate lawyers who might agree to represent those plaintiffs. The appointment of

counsel in a civil proceeding is not a constitutional right and is justified only by exceptional

circumstances. Id. at 605-06. See also Lanier v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003).

Moreover, there are not enough lawyers who can absorb the costs of representing persons on a

voluntary basis to permit the Court to appoint counsel for all who file cases on their own behalf. The

Court makes every effort to appoint counsel in those cases that proceed to trial, and in exceptional

circumstances will attempt to appoint counsel at an earlier stage of the litigation. No such

circumstances appear in this case. Plaintiff’s motions for appointment of

counsel and declaration of appointment of counsel (Docs. 36, 37) are therefore DENIED.

        IT IS SO ORDERED.

     11/25/2020
Date_______________                                      _________________________
                                                         Karen L. Litkovitz
                                                         United States Magistrate Judge
